DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 September 2021 has been entered. 
 
Response to Amendment
In the amendment dated 29 September 2021, the following occurred:
claims 1, 4, 8, 11, 15, and 18 were amended; and
claims 21-23 were added.
Claims 1-4, 7-11, 14-18, and 21-23 are pending.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Note:  substantially similar claims have been grouped together.

Claims 1, 4, 7-8, 11, 14-15, 18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bagchi et al. (WO 2012/122196 A2), hereinafter Bagchi, in view of Koblick et al. (US 2020/0111578 A1), hereinafter Koblick.

Claims 1, 8, and 15:  
Bagchi discloses:
(claim 1)  
(claim 8)  A device, comprising: at least one memory configured to store program code; at least one processor configured to read the program code and operate as instructed by the program code, the program code including:
[082] disclose computer program instructions executed by a processor, with the instructions stored in a computer readable medium as in [083].
(claim 15)  A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to:
See previous citation.
receiving, by a device, medical information associated with a user;
Step 202 of Figure 2 and associated [050] disclose receiving medical information associated with a user. Additionally, [073] discloses receiving medical information associated with a user from an EHR.
determining, by the device, inquiry information based on the medical information associated with the user...;
As it is used herein, “inquiry information” has been interpreted to mean an inquiry to obtain additional or otherwise not present (e.g. missing) information. This is consistent with applicant’s established meaning, as in [0045]-[0046]. Regarding Bagchi, [068] discloses identifying missing information and is further discussed in [069]-[072].
providing, by the device, the inquiry information to permit response information to be received;
[068]-[069] disclose providing notification of this missing information, where the value of the missing information is ranked. [070]-[072] disclose obtaining this missing information (i.e. response information).
receiving, by the device, the response information based on providing the inquiry information;
[070]-[072] disclose obtaining the missing information (i.e. response information) based on the inquiry.
determining, by the device, diagnosis information based on the medical information and the response information
[070] discloses ascertaining a diagnosis after receiving the missing information (i.e. response information) which as in [069] is used in combination with the initial medical information. 
providing, by the device, the diagnosis information in a standardized format to a set of devices via a network in real time.
[062] discloses displaying the diagnosis information in the format as outlined, where this information is sent to multiple devices, such as in [048] where both the decision-maker and the repository receive the information. As in [085], for example, this communication occurs over a network.

While Bagchi does disclose a process, machine, and manufacture that generates inquires which ultimately lead to generation and presentation of diagnosis information, and briefly Bagchi does not explicitly disclose “determining, by the device, inquiry information based on the medical information associated with the user and a trained reinforcement learning model that has been trained using at least one of electronic medical record (EMR) data and electronic health record (EHR) data to maximize a reward function that scores importance of a plurality of potential inquires;” and “determining, by the device, diagnosis information based on the medical information and the response information using a machine learning model” (emphasis added). However, Koblick does disclose these limitations, specifically:
determining, by the device, inquiry information based on the medical information associated with the user and a trained reinforcement learning model that has been trained using at least one of electronic medical record (EMR) data and electronic health record (EHR) data to maximize a reward function that scores importance of a plurality of potential inquires;
[0092] discloses using a scoring function to train the reinforcement learning model using positive and negative rewards regarding the scored common factors, where the common factors are derived from patient cases, such as EHRs (e.g. [0041]) or files/data specific to certain hospitals or clinics or medical practitioners. [0112] and Figure 2 disclose the clinical guidance system, where information (e.g. EHR records) go into the reinforcement learning framework. [0113] discloses a “look ahead pathway,” involving scoring common factors to arrive at a clinical guidance recommendation, which can include “further tests, exams, and the like” (i.e. inquiry 
determining, by the device, diagnosis information based on the medical information and the response information using a machine learning model; and
[0129] discloses use of machine learning models to aid in clinical guidance, which as in [0131] can include diagnosis information. As recited in [0129], “scored common factors” are explained, in part, in [0040]-[0041] and are the aspects of a patient’s EHR that match to a different patient record, allowing for the provision of clinical guidance. [0127] also expands on this, stating “The scored common factors determine how the system came to a clinical decision…”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determination of inquiry and diagnosis information as disclosed by Bagchi with "determining, by the device, inquiry information based on the medical information associated with the user and a trained reinforcement learning model that has been trained using at least one of electronic medical record (EMR) data and electronic health record (EHR) data to maximize a reward function that scores importance of a plurality of potential inquires" and "determining, by the device, diagnosis information based on the medical information and the response information using a machine learning model" as disclosed by Koblick. 
Bagchi in order to “digitally learn and generalize patterns found in very large medical data sets” (Koblick:  [0004]).

Claims 4, 11, and 18:
Bagchi in view of Koblick discloses the process, machine, and manufacture of claims 1, 8, and 15, as discussed above. 

While Bagchi discloses determining potential inquires and determining importance scores of the potential inquires (e.g. [069]), Bagchi does not explicitly disclose “wherein the reinforcement learning model has been trained by: determining, based on the medical information, a set of potential inquiries; determining respective importance scores associated with the set of potential inquiries that indicate the importance of the associated potential inquires; inputting the respective scores and the set of potential inquiries into the reinforcement learning model; wherein the reward function maximizes the importance score.” However, Koblick does disclose these limitations, specifically:
wherein the reinforcement learning model has been trained by:
determining, based on the medical information, a set of potential inquiries;
[0113] discloses using patient data to choose pathways (i.e. potential inquires) dependent on rewards returned.
determining respective importance scores associated with the set of potential inquiries that indicate the importance of the associated potential inquires;
[0113] discloses scored common factors (i.e. importance scores) associated with the pathways (i.e. potential inquires), where common factors dictate similarity between experiential case-files and the current patient. The broadest reasonable interpretation of importance includes similarity because the most similar pathway can be assumed to be the most important.
inputting the respective scores and the set of potential inquiries into the reinforcement learning model;
[0112] discloses the look ahead pathway of [0113] as part of the reinforcement learning framework. 
wherein the reward function maximizes the importance score.
[0112] and [0113] disclose rewarding the reinforcing learning framework. [0101] discloses the scored common factors (i.e. importance score) determining the reward. Regarding “maximizes the importance score,” maximizing rewards is simply the well-established manner in which reinforcement learning occurs. Because the scored common factors dictate the reward, the higher the scored common factors, the higher the reward (i.e. maximizes the importance score).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, device, and computer-readable medium as disclosed by Bagchi with “wherein the reinforcement learning model has been trained by: determining, based on the medical information, a set of potential inquiries; determining respective importance scores associated with the set of potential inquiries that indicate the Koblick. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bagchi in order to “digitally learn and generalize patterns found in very large medical data sets” (Koblick:  [0004]).

Claims 7 and 14:
Bagchi in view of Koblick discloses the process, machine, and manufacture of claims 1, 8, and 15, as discussed above. 

While Bagchi does disclose a process, machine, and manufacture that generates inquires which ultimately lead to generation and presentation of diagnosis information, and briefly mentions the use of machine learning in [052], Bagchi does not explicitly disclose “determining the diagnosis information comprises determining the diagnosis information using at least one of a recurrent neural network (RNN), a convolutional neural network (CNN), and support vector machine (SVM).” However, Koblick does disclose this limitation, specifically:
determining the diagnosis information comprises determining the diagnosis information using at least one of a recurrent neural network (RNN), a convolutional neural network (CNN), and support vector machine (SVM).
[0129] discloses use of convolutional and recurrent neural networks to aid in clinical guidance, which as in [0131] can include diagnosis information. As recited in [0129], “scored common factors” are explained, in part, in [0040]-[0041] and are the aspects of a patient’s EHR that match to a different patient record, allowing for the provision of clinical guidance. [0127] also expands on this, stating “The scored common factors determine how the system came to a clinical decision…”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, device, and computer-readable medium as disclosed by Bagchi with “determining the diagnosis information comprises determining the diagnosis information using at least one of a recurrent neural network (RNN), a convolutional neural network (CNN), and support vector machine (SVM)” as disclosed by Koblick. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bagchi in order to “digitally learn and generalize patterns found in very large medical data sets” (Koblick:  [0004]), where the “very large medical data sets” can include EHR data as in Koblick [0041].

Claims 21, 22, and 23:
Bagchi in view of Koblick discloses the process, machine, and manufacture of claims 1, 8, and 15, as discussed above. 

While Bagchi does disclose a process, machine, and manufacture that generates inquires which ultimately lead to generation and presentation of diagnosis information, and briefly mentions the use of machine learning in [052], Bagchi does not explicitly disclose “training the reinforcement learning model using the plurality of inquiry information and using the at least one Koblick does disclose this limitation, specifically:
training the reinforcement learning model using the plurality of inquiry information and using the at least one of electronic medical record (EMR) data and electronic health record (EHR) data.
[0112]-[0113] disclose using patient history from electronic health records (EHRs) alongside experiential case-files to determine scored common factors (which reward the reinforcement learning model, such as in [0101]), with this information being recorded into the reinforcement learning framework (e.g. [0112] and [0114]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, device, and computer-readable medium as disclosed by Bagchi with “training the reinforcement learning model using the plurality of inquiry information and using the at least one of electronic medical record (EMR) data and electronic health record (EHR) data” as disclosed by Koblick. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bagchi in order to “digitally learn and generalize patterns found in very large medical data sets” (Koblick:  [0004]), where the “very large medical data sets” can include EHR data as in Koblick [0041].

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bagchi et al. (WO 2012/122196 A2), hereinafter Bagchi, in view of Koblick et al. (US 2020/0111578 A1), hereinafter Koblick, further in view of Dehghan et al. (Challenges in Clinical Named Entity Recognition for Decision Support), hereinafter Dehghan.

Claims  2, 9, and 16:
Bagchi in view of Koblick discloses the process, machine, and manufacture of claims 1, 8, and 15, as discussed above.

	While Bagchi does disclose the use of natural language processing, such as in [052], Bagchi does not explicitly disclose “performing a named entity recognition technique using the medical information; and wherein determining the diagnosis information comprises determining the diagnosis information based on the named entity recognition technique.” However, Dehghan does disclose these limitations, specifically:
performing a named entity recognition technique using the medical information; and
Page 947, “Introduction” discloses use of NER as part of engineering a clinical decision support system from EHRs.
wherein determining the diagnosis information comprises determining the diagnosis information based on the named entity recognition technique.
Bagchi [053] discloses analyzing the medical information with annotators that can recognize phrases relating to different concepts as well as different entities (e.g. symptom, condition, finding), with the end result of a diagnosis, such as in [070] which discloses ascertaining a diagnosis after receiving the missing information (i.e. response information) which as in [069] is used in combination with the initial medical information.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determination of diagnosis information as disclosed by Bagchi with "performing a named entity recognition technique using the medical information; and wherein determining the diagnosis information comprises determining the diagnosis information based on the named entity recognition technique" as disclosed by Dehghan. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bagchi in order to transform unstructured clinical text “into structured data so that descriptive and predictive analytic methods can be applied” (Dehghan:  Second paragraph of “Introduction”).

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bagchi et al. (WO 2012/122196 A2), hereinafter Bagchi, in view of Koblick et al. (US 2020/0111578 A1), hereinafter Koblick, further in view of Zhang et al. (Semantic Role Labeling of Clinical Text: Comparing Syntactic Parsers and Features), hereinafter Zhang.

Claims 3, 10, and 17:
Bagchi in view of Koblick discloses the process, machine, and manufacture of claims 1, 8, and 15, as discussed above. 

	While Bagchi does disclose the use of natural language processing, such as in [052], Bagchi does not explicitly disclose “performing a semantic role labelling technique using the Zhang does disclose these limitations, specifically:
performing a semantic role labelling technique using the medical information; and
Page 1284 discloses using semantic role labeling, in the context of, on Page 1283, NLP technologies to unlock information embedded in narrative reports in EHR systems.
wherein determining the diagnosis information comprises determining the diagnosis information based on the semantic role labelling technique.
Bagchi [052] discloses analyzing the medical information for semantic concepts, with the end result of a diagnosis, such as in [070] which discloses ascertaining a diagnosis after receiving the missing information (i.e. response information) which as in [069] is used in combination with the initial medical information.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determination of diagnosis information as disclosed by Bagchi with "performing a semantic role labelling technique using the medical information; and wherein determining the diagnosis information comprises determining the diagnosis information based on the semantic role labelling technique" as disclosed by Zhang. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bagchi because “NLP technologies are important for unlocking information embedded in…EHR systems” (Zhang:  Introduction)

Response to Arguments
Regarding 103, applicant argues both Bagchi and Koblick fail to teach the amended claim limitations. Specifically, applicant argues Koblick teaches “using a scoring function to train a reinforcement learning model…used for diagnosis and not for asking better questions/inquiries.”
The examiner respectfully disagrees. While Bagchi does not explicitly disclose the amended limitations regarding reinforcement learning models, Koblick discloses “methods and systems to aid medical practitioners with clinical decisions, in which recommendations and other information are derived utilizing a software reinforcement learning framework relating patient information to medical experiential case-files” (abstract). As in Koblick [0113], “the guidance recommendation includes…further tests, exams, and the like” (i.e. inquiries), where an inquiry is simply a request for further information. Accordingly, the 103 rejection has been maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188. The examiner can normally be reached Monday - Thursday, 6:00 am - 4:00 pm ET. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626